Citation Nr: 0604023	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  00-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for a skin rash, to 
include ringworm.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension with systolic murmur and left 
ventricular hypertrophy.  

4.  Evaluation of degenerative joint disease (DJD) of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998 and September 1999 
rating determinations of the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned Law Judge in November 2002.

This matter was previously remanded by the Board in August 
2003.  At that time, as it relates to the issue of DJD of the 
lumbar spine, the Board listed the issues on the title page 
of the decision as follows:  (1) Entitlement to an initial 
compensable evaluation for degenerative joint disease (DJD) 
of the lumbar spine from September 1, 1997, to August 8, 
2000; (2) Entitlement to an initial evaluation in excess of 
10 percent for DJD of the lumbar spine from August 9, 2000, 
to September 29, 2002; and (3) Entitlement to an initial 
evaluation in excess of 40 percent for DJD of the lumbar 
spine, commencing September 30, 2002.  The Board listed these 
issues as such based upon the RO's actions.  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
may assign different disability evaluations for various time 
periods throughout the course of the appeal.  The Board is 
not bound by the RO's actions and in the present case has 
assigned different disability evaluations and dates than 
those assigned by the RO for the time periods currently in 
question.  As a result of this action, the issue on the title 
page of this decision, as it relates to DJD of the lumbar 
spine, has been changed as compared to the time it was 
previously before the Board in August 2003.

The veteran's representative, in his October 2005 written 
argument, raised the issue of a entitlement to a total 
disability evaluation due to individual unemployability as a 
result of service-connected disabilities.  As this issue is 
not properly before the Board, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's current varicose veins are of service 
origin.  

2.  Any current skin rash, to include ringworm, is not of 
service origin.

3.  The veteran has not been shown to have a predominant 
diastolic blood pressure reading of 110 or more or 
predominant systolic readings of 200 or more at any time.

4.  DJD of the lumbar spine has been present since September 
1, 1997.  

5.  Prior to July 20, 2000, the veteran's DJD of the lumbar 
spine did not result in moderate limitation of motion; 
moderate intervertebral disc syndrome with recurring attacks; 
or muscle spasm on extreme forward bending, or unilateral 
loss of lateral spine motion in standing position.

6.  As of July 20, 2000, the veteran's DJD of the lumbar 
spine symptoms more closely approximated those demonstrating 
severe intervertebral disc syndrome, with intermittent 
relief.

7.  Under the rating criteria in effect from September 23, 
2002, through September 26, 2003, the veteran's DJD of the 
lumbar spine did not result in incapacitating episodes having 
a total duration of at least six weeks during the past year; 
and she experienced no more than severe limitation of motion 
of the lumbar spine, with no neurological symptoms.  

8.  Under the rating criteria in effect beginning on 
September 26, 2003, the veteran's DJD of the lumbar spine has 
not resulted in incapacitating episodes having a total 
duration of at least six weeks during the past year and there 
is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Varicose veins were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  

2.  A skin rash, to include ringworm, was not incurred or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension with systolic murmur and left ventricular 
hypertrophy have not been met at any time.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(as in effect prior to January 12, 1998), as amended by 
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective January 
12, 1998).

4.  The criteria for a 10 percent disability evaluation for 
DJD of the lumbar spine were met from September 1, 1997, to 
July 20, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (2002).

5.  The criteria for a 40 percent evaluation for DJD of the 
lumbar spine, but no greater, have been met since July 20, 
2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5292, 
5293, 5295 (2002), Diagnostic Codes 5292, 5293 (2003); 
Diagnostic Codes 5242, 5243 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the February 1998, September 1999, and October 
2002 rating determinations, the March 2000 statement of the 
case, the October 2002, April 2005, and July 2005 
supplemental statements of the case, and August 2002 and July 
2004 VCAA letters, informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statement of the case, the 
supplemental statements of the case, and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The July 2004 letter notified the veteran of the need to 
submit any pertinent evidence in her possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that she could submit such evidence.  This 
communication served to tell the veteran that she should 
furnish any pertinent evidence in her possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating her claim following VCAA notice, she would 
have received the same benefit as if he submitted the 
evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All pertinent service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  She also appeared at a 
Travel Board haring before the undersigned Law Judge in 
November 2002.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).


Varicose Veins

The veteran requested service connection for varicose veins 
in August 1998.  A review of her service medical records 
reveals that there were no findings or diagnoses of varicose 
veins in service.  

At the time of her November 2002 hearing, the veteran 
testified that she had her first child in May 1986 while in 
service.  The veteran also testified that she had her second 
child in March 1989, again while in service.  She stated that 
during her pregnancies she wore TAT hose.  The veteran 
indicated that she had a total of three children while in 
service.  

In August 2003, the Board remanded this matter for further 
development, to include a VA examination.  

In December 2004, the veteran was afforded the requested 
examination.  The examiner indicated that he had reviewed the 
veteran's claims folder.  At the time of the examination, the 
veteran stated that she had the onset of her varicose veins 
in late 1985 and early 1986 and again in 1989.  She reported 
that her varicose veins were treated with Jobst stockings 
during pregnancy and continuously since that time.  The 
varicose veins had their onset during pregnancy and persisted 
after resolution of her pregnancy.  

Physical examination revealed that the veteran had some 
visual superficial spider veins on the lateral thighs.  She 
also had palpable dilated veins on the lateral left side of 
the left lower leg and the lateral side of the right thigh as 
well as in the left popiteal area.  The dilated veins were 
not tender to the touch and Homan's sign was negative.  A 
diagnosis of varicose veins was rendered.  The examiner 
indicated that the veteran's varicose veins were likely 
caused by her pregnancies which occurred in service.  

For a veteran to prevail in her claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for varicose veins, it cannot be stated 
that the preponderance of the evidence is against the claim 
of service connection for varicose veins.  The December 2004 
VA examiner indicated that it was at least as likely as not 
that the veteran's varicose veins were related to her 
inservice pregnancies.  Resolving reasonable doubt in favor 
of the veteran, service connection is warranted for varicose 
veins. 


Skin Rash, to include Ringworm 

A review of the veteran's service medical records reveals 
that she was seen in April 1996 with complaints of a rash on 
her right lateral side  The veteran indicated that she had 
had the rash for about two weeks and that it itched.  The 
rash was about the size of a dime.  Physical examination 
revealed that the area was positive for erythema and dryness.  
It was a 3 cm. lesion without elevated edges or crusting.  A 
diagnosis of ringworm was rendered.  

At the time of the veteran's July 1997 service separation 
examination, normal findings were reported for the skin.  On 
her retirement report of medical history, the veteran checked 
the "no" box when asked if she had or had ever had skin 
disease.  On a July 1997 report of medical assessment, the 
veteran was noted to have been seen for ringworm.

At the time of a December 1997 VA examination, there were no 
findings of a skin disorder.  There were also no findings of 
a skin disorder or skin disease at the time of a July 1999 VA 
examination.  A skin disease or skin disorder was also not 
found to be present at the time of an October 2000 VA 
examination. 

In an August 2001 outpatient treatment record, the veteran 
was noted to have a history of pityriasis rosea which had 
resolved but now she had a pruritic lesion on her thigh.  The 
veteran expressed concern that this skin disease was 
returning.  

At the time of her November 2002 hearing, the veteran 
submitted a photograph which she claimed showed some lesions 
of a rash on her abdominal area.  The veteran stated this was 
like a Christmas tress rash.  

In August 2003, the Board remanded this matter for further 
development, to include a VA examination.  

In December 2004, the veteran was afforded the requested 
examination.  At the time of the examination, the veteran 
reported the onset of her rash in the mid 1990's.  She stated 
that the rash consisted of spots that would come and go, 
occurring three to four times per year and lasting three 
weeks to a month, with the rash disappearing.  She noted mild 
itching.  The veteran stated that she did not even notice the 
rash as it caused no symptoms.  She reported that it looked 
like a welt that was moon-shaped.  The veteran stated that it 
was her belied that it was associated with stress.  She 
indicated that she had treated the rash with Lidex and 
Triamcinolone.  The veteran noted that she had never had this 
rash prior to her military service.  

Physical examination revealed no skin rash.  There was no 
induration, redness, drainage, elevation, depression, or 
palpable defect.  A diagnosis of insufficient clinical 
evidence for diagnosis related to skin rash was rendered.  
The examiner indicated that it was not likely that the 
veteran's skin disorder was caused or aggravated by treatment 
for hypertension.  He noted that the skin lesions occurred 
only sporadically and were not felt to be the result of 
hypertension or any treatment for hypertension.  

Service connection is not warranted for a skin rash, to 
include ringworm.  The veteran was treated for ringworm on 
one occasion in service.  Thereafter, there were no findings 
or complaints of a skin disorder, to include ringworm.  On 
the veteran's July 1997 retirement examination, normal 
findings were reported for the skin.  On her July 1997 
retirement report of medical history, the veteran checked the 
"no" box when asked if she had or had ever had a skin 
disease.  A skin disorder/disease was also not found to be 
present at December 1997, July 1999, or October 2000 VA 
examinations.  Moreover, a skin disorder/disease was not 
found to be present at the time of the veteran's December 
2004 VA examination and the VA examiner specifically 
indicated that the veteran did not have any skin 
disease/disorder related to her service-connected 
hypertension.  Furthermore, there has been no competent 
medical evidence received demonstrating a relationship 
between any current skin disorder/disease and her period of 
service.  

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Therefore, service connection 
for a skin rash, to include ring worm, is not warranted.  


Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Hypertension with Systolic Murmur and Left Ventricular 
Hypertrophy 

Service connection is currently in effect for hypertension 
with systolic murmur and left ventricular hypertrophy, which 
has been assigned a 10 percent disability evaluation.  

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  Note 
2 indicated that when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic pressure  predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104 
(1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2005).

At the time of a December 1997 VA examination, the veteran 
was noted to have hypertension by history with good current 
control on medication.  The veteran denied having had a 
myocardial infarction or a cerebrovascular accident.  
Physical examination revealed a blood pressure reading of 
130/90 with a pulse of 76.  A repeat blood pressure reading 
was 140/86.  A electrocardiogram revealed a normal sinus 
rhythm and moderate voltage criteria for LVH.  

In a February 1998 rating determination, the RO granted 
service connection for hypertension with systolic murmur and 
left ventricular hypertrophy and assigned a 10 percent 
disability evaluation.  

At the time of a March 1999 outpatient visit, the veteran's 
blood pressure was 124/80 and her hypertension was noted to 
be well controlled.  

At the time of a July 1999 VA examination, the veteran 
reported having palpitations twice a week and complained of 
right-sided chest discomfort that radiated to her left side 
approximately once a week.  These symptoms occurred at rest 
and with exertion.  The symptoms tended to resolve 
spontaneously in 15-30 seconds.  The veteran had never been 
evaluated for this problem.  She stated that her exercise 
level was limited to four blocks on a level surface.  

Physical examination revealed blood pressure readings of 
140/100, 144/100, and 144/102.  Cardiovascular examination 
revealed her heart was beating at a regular rate and rhythm 
with a normal S1, S2, and S3 without murmurs, S4, or rubs.  
An EKG revealed sinus bradycardia with an otherwise normal 
EKG.  A stress test revealed a maximum blood pressure reading 
of 190/90 and a maximum workload of 10 METs.  

The examiner rendered a diagnosis of hypertension with blood 
pressure being poorly controlled on medical therapy with an 
elevated blood pressure and S3.  

At the time of a September 1999 outpatient visit, the 
veteran's blood pressure was 142/91.  At the time of an 
October 1999 visit, the veteran's blood pressure was 158/82.  
In December 1999, the veteran's blood pressure was 122/70.  
In May 2000, the veteran's blood pressure was 120/70.  

At the time of an October 2000 VA examination, the veteran's 
blood pressure was noted to be 140/100.  Repeat blood 
pressures were 136/96 and 142/92.  The veteran's heart had a 
regular rate and rhythm.  There was a grade 2/6 systolic 
murmur heard at the left sternal border.  There were no 
lifts, heaves, or thrill.  There was no clinical enlargement 
of the heart or signs of congestive heart failure.  The lungs 
were clear to auscultation and percussion.  The examiner 
rendered a diagnosis of hypertension.  He stated that the 
veteran did have hypertension and had to take medication.  
There was no evidence of cardiomegaly.  The veteran did have 
a systolic murmur, which the examiner felt was a flow murmur 
and not a pathologic heart murmur.  

At the time of a February 2001 visit, the veteran's blood 
pressure was 140/86.  At the time of a September 2002 VA 
orthopedic examination, the veteran's blood pressure was 
noted to be 128/84.  

At the time of her November 2002 hearing, the veteran 
testified that her blood pressure was usually between 
120/140's systolic and between 70 and 90 diastolic.  

In conjunction with the August 2003 Board remand, the veteran 
was afforded an additional VA examination in December 2004.  
At the time of the examination, the veteran was found to have 
blood pressure readings of 122/88, 133/88, and 136/88.  The 
veteran reported no changes since her previous examination 
two years earlier.  The examiner rendered a diagnosis of 
hypertension.  

In the present case, neither the old nor the new rating 
criteria are more favorable.  The evidence reveals that the 
veteran requires medication to control her blood pressure.  
However, the veteran's diastolic blood pressure has never 
been predominantly 110 or more.  The blood pressure readings 
taken at the time of the VA examinations and during 
outpatient visits have been predominantly under 110 as 
evidenced above.  Moreover, the veteran has never had any 
systolic blood pressure readings of 200 or more, including at 
the time of her July 1999 stress test.  While the Board is 
sympathetic to the testimony and the beliefs of the veteran, 
the objective medical evidence does not demonstrate the blood 
pressure readings required for an increased evaluation.  As 
such, the preponderance of the evidence is against the 
assignment of an evaluation in excess of 10 percent for the 
veteran's service-connected hypertension with systolic murmur 
and left ventricular hypertrophy during the entire time 
period in question.


DJD of the Lumbar Spine

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Service connection is currently in effect for lumbosacral 
strain, which has been assigned a 20 percent disability 
evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under the rating criteria in effect prior to prior to 
September 23, 2002, a 20 percent disability evaluation was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in standing position.  A 40 percent disability evaluation is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

A 20 percent disability evaluation is also warranted for 
moderate limitation of the lumbar spine.  A 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

A 20 percent disability evaluation was also assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2001).

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, you were to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2005).

At the time of a December 1997 VA examination, the veteran 
complained of low back pain.  She reported having back 
symptoms every one to two months, which were usually 
associated with performing sit ups.  The discomfort was 
located over the lumbosacral spine and there was no radiation 
of discomfort.  The veteran denied having any specific loss 
of activities.  

Physical examination revealed that the veteran was nontender 
to palpation over her lumbosacral spine.  Straight leg 
raising on the right and left was from 0 to 90 degrees 
without discomfort.  Examination of the lower extremities 
revealed no deformities or atrophy.  The veteran was able to 
walk on her heels and her toes in a tandem fashion with 
normal amplitude and strength.  She could touch her toes when 
bending.  Range of motion was described as normal with 
forward flexion from 0-95 degrees, backward extension to 35 
degrees, lateral rotation 0 to 35 degrees, and lateral 
flexion 0 to 40 degrees.  Sensory examination was intact to 
both pinprick and light touch in all lower extremity 
dermatomes.  X-rays were not taken as the veteran was 
pregnant.

At the time of a July 1999 VA examination, the veteran 
complained of intermittent low back pain.  The veteran was 
asymptomatic at baseline but she flared with pain in her low 
back.  Precipitating factors included heavy lifting and 
exertion, and flare-ups occurred approximately once a month.  
The veteran would treat herself with rest.  

Neurological examination revealed normal muscle bulk, tone, 
and strength.  Reflexes were 2+ and symmetric and toes were 
downgoing.  The veteran walked with a normal gait.  
Musculoskelatal examination of the lumbosacral spine revealed 
no point tenderness over her spine or paraspinous muscle 
spasm and no other bony or soft tissue abnormalities, 
erythema, swelling, warmth, or tenderness.  On straight leg 
raises, the veteran did complain of low back discomfort.  
Range of motion exercises revealed full range of motion for 
her lower back with flexion to 95 degrees, backward extension 
to 35 degrees, lateral flexion to 40 degrees, and lateral 
rotation to 35 degrees.  With repetitive motion, the veteran 
had full range of motion for flexion but began to complain of 
low back discomfort.  The examiner indicated that the veteran 
warranted a 20 degree reduction in range of motion secondary 
to the development of these symptoms.  X-rays of the lumbar 
spine revealed degenerative changes.  A diagnosis of 
lumbosacral spine, mild strain, with discomfort resulting 
from repetitive motion exercises with mild DJD, was rendered.  

A July 20, 2000, MRI scan of the lumbar spine revealed an L5-
S1 disk desiccation.

At the time of an October 2000 VA examination, the veteran 
reported that her low back pain had increased in severity 
approximately three months earlier.  The pain radiated across 
her back and to both gluteal areas.  There was no radiation 
of pain to the legs.  There was no numbness, weakness, or 
loss of muscle control in the legs.  There were also no 
problems with her bladder.  The veteran used a lumbosacral 
support when she was out of bed.  The pain was now a 
continuous 8 out of 10 and worsened to a 10/10 when she was 
up on her feet, sitting, standing, or rotating.  The pain was 
worse after a shift of work.  Physical therapy, heat, ice, a 
brace, and medications helped her back.  The veteran stated 
that her back always felt stiff and that her pain increased 
with repetitive motion.  She reported that she was attending 
school at night and found it difficult to sit on the chair 
for long periods of time.  The veteran indicated that the 
back pain was affecting her job, especially near the end of 
her shift.  She was employed as an LPN.  

Physical examination revealed normal deep tendon reflexes in 
the extremities.  There was normal musculature with no 
atrophy.  The veteran's gait was normal.  Sensory examination 
of the lower extremities was also normal as was motor 
examination.  Range of motion before and after exercise was 
as follows:  60 degrees of forward flexion, 20 degrees of 
backward extension, 30 degrees of rotation, and 40 degrees of 
lateral flexion.  After five minutes, the veteran had some 
discomfort in her low back but neither an increase nor a 
decrease in range of motion measurements after exercise.  A 
diagnosis of low back pain with MRI showing a mild herniated 
nucleus pulposus without evidence of nerve compression and no 
evidence of nerve root compression on examination was 
rendered. 

At the time of a November 2000 outpatient visit, the veteran 
again complained of low back pain.  The veteran indicated 
that she had been assigned to light duty at work and was on a 
20 pound pushing limit.  She was issued a towel roll as a 
lumbar support to replace the lumbar cushion she was using.  
At the time of a June 2001 VA outpatient visit, the veteran 
complained of back pain with hip radiculopathy.  There were 
no complaints of weakness, numbness, or tingling back pains.  
There was also no bladder or bowel dysfunction.  Strength was 
5/5 with normal tone.  Sensation was within normal limits.   

Chronic low back pain was again noted at the time of a  July 
2002 visit.  

At the time of a September 30, 2002, VA examination, the 
veteran indicated that taking Ibuprofen became ineffective in 
May 2000.  She stated that she had persistent low back pain.  
The veteran reported that she was doing daily home exercises.  
Precipitating factors for pain included sitting too long and 
maintaining one position too long.  The pain was alleviated 
by a change in position.  The veteran wore a lumbar corset.  

She reported that she could not bend to pick up things.  The 
veteran had been transferred to ambulatory care at work and a 
lifting restriction of 5 pounds was in place.  She was also 
restricted with bending, pushing, and pulling.  When the 
veteran sat, she used a back roll.  She also stated that her 
back pain limited her sexual intercourse.  

Physical examination revealed no tenderness over the 
paraspinal muscle.  Tenderness was noted at the right sciatic 
notch.  Flexion was to 42 degrees with pain at 37 degrees.  
Tilt was to 20 degrees on the right and left.  Left and right 
rotation were at 30 degrees.  A diagnosis of herniation at 
L5-S1 was rendered.  

At the time of her November 2002 hearing, the veteran 
testified that when she initiated her claim, the pain was 
pretty much centralized in her lower back but she now had a 
lot of hip pain and had gone for neck therapy.  She indicated 
that she had been a nurse since 1983 and that her back 
problems began in the mid 1980's.  The veteran reported that 
her back problems were the ones that interfered greatest with 
her work.  

In August 2003, the Board remanded this matter for further 
development, to include a VA examination.   

In a September 2003 note, the veteran's VA physician 
indicated that the veteran had been under her care since 
1998.  She reported that since 2000 the veteran had 
experienced continuing and worsening back pain despite 
narcotic pain medications, anesthesia pain injections, and 
intensive physical therapy.  The veteran was noted to have 
been on light duty restrictions during this time period and 
did not meet the requirements of her job description as an 
LPN.  She was noted to not be able to meet the physical 
demands of standing, bending, walking, lifting, and 
transporting patients.  The physician indicated that the 
veteran was permanently disabled from nursing duties per her 
job description and that the permanent disability affected 
her throughout everyday life.  She noted that spinal imaging 
indicated spina bifida occulta at S1 with a transitional 
vertebrae L5-S1 disc dessication at L5-S1.  

In November 2003, the veteran's application for disability 
retirement was approved.

At the time of a December 2004 VA examination, the veteran 
stated that her back symptoms were more aggravated than at 
the time of her last VA examination more than two years 
earlier.  The veteran was also noted to have been medically 
retired from her job as an LPN as she was unable to lift more 
than 5 pounds.  

The veteran stated that she limited her trips to her laundry 
room, which was located downstairs to one time per day.  The 
veteran took Topamax twice a day but received no benefit from 
it.  Epidural steroid injections were discontinued as they 
also provided no benefit.  The veteran slept on a heat pad 
and a lumbar roll.  She rated her pain as 8 out of 10.  The 
pain was steady with no identifiable flare-ups.  It was 
exacerbated by twisting, lifting greater than five pounds, 
bending, and sitting without a lumbar roll.  The pain was 
alleviated by sleeping.  The effect of her back pain on her 
occupation had been medical retirement.  The veteran reported 
a weight gain of over 50 lbs. as a result of her back 
problems due to a decrease in her activity.  

Physical examination revealed no paravertebral tenderness.  
There was tenderness in the right sciatic notch.  Straight 
leg raising was positive with back pain elicited at 45 
degrees of flexion with either leg.  She was also positive 
for Lasegue's test reporting back pain with knee extension 
from a sitting position.  There was no swelling or atrophy.  
Range of motion for flexion was to a maximum of 40 with pain 
at 30 degrees.  After repetitive motion, maximum flexion was 
to 32 degrees.  Right lateral flexion was to 12 degrees both 
before and after repetitive exercises.  Left lateral flexion 
was to 20 degrees and to 18 degrees after repetitive 
exercise.  Rotation was to 10 degrees on the right and to 30 
degrees after exercise.  Extension was to 10 degrees both 
before and after repetitive exercise.  Lower extremity 
strength was 5/5.  There were no neurological abnormalities 
found and no painful motions, spasms, weakness, and/or 
tenderness.  There were also no incapacitating episodes as 
defined for VA disability evaluation purposes in the past 12 
months.  There were no additional losses of range of motion 
for painful motion, weakness, impaired endurance, fatigue, 
flare-ups, or incoordination.  A diagnosis of disc bulge L5-
S1 was rendered.  

The Board is of the opinion that a 10 percent disability 
evaluation for the veteran's service-connected low back 
disorder is warranted for the time period beginning on 
September 1, 1997, until July 20, 2000.  The Board is 
assigning this disability evaluation under DC 5003 based upon 
a diagnosis of degenerative joint disease being rendered at 
the time of the veteran's July 1999 VA examination.  The 
veteran should not be penalized for not having had x-rays 
taken of her lumbar spine at the time of her December 1997 VA 
examination as she was pregnant and could not be given X-rays 
as a result of her pregnancy.  

An evaluation in excess of 10 percent prior to July 20, 2000, 
is not warranted under DC 5292 as the veteran was not shown 
to moderate limitation of motion for the lumbar spine; under 
DC 5293 as the veteran was not shown to have moderate 
intervertebral disc syndrome with recurring attacks; or under 
DC 5295 as the veteran was not shown to have lumbosacral 
strain with muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in standing position.  

At the time of her December 1997 VA examination, the veteran 
indicated that she had back symptoms only once or twice a 
month.  Range of motion testing revealed flexion to 95 
degrees, backward extension to 35 degrees, lateral rotation 
to 35 degrees and lateral flexion to 40 degrees.  The veteran 
also reported having had flare-ups of her back only once a 
month at the time of her July 1999 VA examination.  There was 
also no muscle spasm present at that time and range of motion 
was flexion to 95 degrees, backward extension to 35 degrees, 
lateral flexion to 40 degrees, and lateral rotation to 35 
degrees.  While the examiner noted that the veteran's range 
of motion decreased 20 degrees with repetitive motion, an 
evaluation in excess of 10 percent would still not be 
warranted even when considering DeLuca factors.  

A 40 percent evaluation is warranted for the veteran's lumbar 
spine disorder from July 20, 2000.  A July 20, 2000, MRI 
revealed a disk desiccation at L5-S1.  At the time of her 
October 2000 VA examination, the veteran stated that her low 
back pain had increased in severity three months earlier.  
She reported continuous pain of 8 out of 10 at the time of 
the examination, increasing to 10/10 at times.   Range of 
motion was limited to 60 degrees of forward flexion and 20 
degrees of backward extension.  Moreover, the veteran was 
assigned to light duty work beginning in November 2000 as a 
result of her low back problems and had been issued a towel 
roll for lumbar support.  Based upon the criteria in effect 
prior to September 23, 2002, the Board is of the opinion that 
the veteran's disability evaluation more closely approximated 
a 40 percent disability beginning on July 20, 2000.  

An evaluation in excess of 40 percent for the time period 
between July 20, 2000, and September 23, 2002, when the new 
criteria went into effect for intervertebral disc syndrome, 
is not warranted as the objective medical findings did not 
reveal pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief as was required for a 60 
percent evaluation under DC 5293.  

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that there have been 
no reports or findings of an incapacitating episode, as 
defined in the regulation, which is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Moreover, the ranges of motion reported for the veteran's 
lumbar spine would warrant findings of no more than severe 
limitation of motion under Diagnostic Code 5292, even when 
taking into account the DeLuca factors, and would not  result 
in an evaluation in excess of 40 percent as there were no 
neurological findings involving each lower extremity, with no 
indication of trophic changes or atrophy. 

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that in addition to the veteran not 
having met the criteria for incapacitating episodes totaling 
six weeks or more in the past twelve months, there has also 
been no demonstration of unfavorable ankylosis of the 
thoracolumbar spine.  Thus, the criteria for a higher 
evaluation have not been met.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 40 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that her 
service-connected lumbar spine degenerative joint disease or 
hypertension has resulted in frequent periods of 
hospitalization.  Moreover, there have been no objective 
medical findings that the veteran is unemployable based 
solely on her service-connected lumbar spine disorder or 
hypertension.  The Board does note that the veteran was 
placed on disability retirement as a result of her inability 
to perform her duties as an LPN but it has not been 
demonstrated that she is unemployable solely as a result of 
her service-connected lumbar spine DJD or hypertension.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for varicose veins is granted.

Service connection for a skin rash, to include ringworm, is 
denied. 

An evaluation in excess of 10 percent for hypertension with 
systolic murmur and left ventricular hypertrophy is denied.

A 10 percent disability evaluation for DJD of the lumbar 
spine from September 1, 1997, to July 20, 2000, is granted, 
subject to regulations governing monetary benefits. 

A 40 percent evaluation for DJD of the lumbar spine is 
granted from July 20, 2000, subject to regulations governing 
monetary benefits.  




	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


